Opinion issued January 8, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00215-CV



DEBBIE RICHARDSON AND JOHN E. MAHER, Appellants

V.

CUSTOM CORPORATES, INC. AND THERESA WOOD, Appellees



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 02CV0306A



MEMORANDUM OPINION	Appellants Debbie Richardson and John E. Maher have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.